UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7345


TASHAWN QWANTREAL THORNE,

                   Plaintiff - Appellant,

             v.

OFFICER WESLEY, Piedmont Correctional Officer; OFFICER SHERWIN,
Piedmont Regional Jail; OFFICER BOOKER, Piedmont Regional Jail Officer;
OFFICER MANNS; OFFICER NEWCUM; OFFICER EVANS; OFFICER
STOKES,

                   Defendants - Appellees,

             and

MS. BOWEN, Mental Health; MS. L. SMITH, Medical Nurse; MRS. SERGEANT
TISDALE, Grievance Coordinator; MR. TISDALE, Lieutenant; MS. ROBENSON,
Sergeant; OFFICER WOLFER; MAJOR PEW; CAPTAIN WALKER; OFFICER
LANGSTON; PIEDMONT REGIONAL JAIL, Private Jail; VIRGINIA,
Commonwealth of Virginia; RAYMOND RIDLEY, Lieutenant; LANAY
WALKER, Captain; TERRY SCOTT, Captain; STEVE AGNEW, Major; ROBERT
PUGH, Major; DONALD HUNTER, Superintendent; CHARLES SAMMUEL, JR.,
FBOP Director; LORETTA E. LYNCH, Attorney General; DR. MARINO, Doctor
at Piedmont Regional Jail; MARY T. JONES, Nurse; CAPTAIN SILAS
BLANTON,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:16-cv-00722-RDA-JFA)
Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tashawn Qwantreal Thorne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tashawn Qwantreal Thorne appeals the district court’s orders denying relief in his

42 U.S.C. § 1983 action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Thorne v. Wesley,

No. 1:16-cv-00722-RDA-JFA (E.D. Va. filed June 30, 2017, & entered July 3, 2017; Aug.

27, 2019). We deny Thorne’s motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3